                                                                     SO ORDERED.


                                                                      Dated: July 3, 2019



   1
   2
                                                                     Daniel P. Collins, Bankruptcy Judge
   3                                                                 _________________________________

   4                               UNITED STATES BANKRUPTCY COURT
   5                                        DISTRICT OF ARIZONA
   6    In re:                                         )             Chapter 7 Proceedings
                                                       )
   7
        EDMUNDO MUNOZ,                                 )         Case No. 2:19−bk−05828−DPC
   8                                                   )
                         Debtor.                       )       SANCTIONS ORDER AGAINST
   9                                                   )        SAUNDRA EHRHARDT AND
  10                                                   )        AIRHARDT ENFORCEMENT
                                                       )               SERVICE
  11                                                   )
  12             In the United States Bankruptcy Court for the District of Arizona, only licensed attorneys,
  13   certified bankruptcy petition preparers, or individuals filing pro se are permitted to prepare and
  14   file documents with this Court. Bankr. D. Ariz. L. R. 2090-2. L. R. 2090-2 permits only those
  15   bankruptcy petition preparers (as defined by 11 U.S.C. § 110) who are certified legal document
  16   preparers pursuant to the Rules of the Supreme Court of the State of Arizona to prepare documents
  17   for filing in this Court. A bankruptcy petition preparer who prepares documents for filing must
  18   sign the document and identify themselves within the document. 11 U.S.C. § 110(b)(1) and (c).
  19   A bankruptcy petition preparer must also file a declaration with the petition disclosing fees
  20   received. 11 U.S.C. § 110(h)(2).
  21             A bankruptcy petition preparer who fails to comply with the provisions of 11 U.S.C. §
  22   110, “may be fined not more than $500 for each such failure.” 11 U.S.C. § 110(l)(1). Moreover,
  23   a bankruptcy petition preparer will be subject to triple the fine under § 110(l)(1) if the Court finds
  24   the bankruptcy petition preparer failed to inform the debtor that the debtor was filing for
  25   bankruptcy; or if the bankruptcy petition preparer “prepared a document for filing in a manner
  26   that failed to disclose the identity of the bankruptcy petition preparer.” 11 U.S.C. § 110(l)(2)(C)
  27   and (D).
  28




Case 2:19-bk-05828-DPC           Doc 46 Filed 07/03/19 Entered 07/03/19 14:38:24                Desc
                                  Main Document    Page 1 of 4
   1          This is Debtor Edmundo Munoz’s (“Debtor”) third bankruptcy filing in the past year.
   2   Debtor filed a chapter 7 bankruptcy on August 21, 2018, case number 2:18-bk-10076-BKM. The
   3   petition was filed by non-debtor Fatimata M. Sy, as evidenced by the identification provided to
   4   the Clerk’s office at the time of filing (DE 3). The case was dismissed on September 7, 2018, for
   5   failure to pay the filing fee and to file the required documents. Debtor filed a second chapter 7
   6   bankruptcy on October 16, 2018, case number 2:18-bk-12612-PS. That petition was filed by non-
   7   debtor Jason Lamar Andrews, as evidenced by the identification provided to the Clerk’s office at
   8   the time of filing (DE 3). That case was dismissed on November 2, 2018, for failure to pay the
   9   filing fee and to file the required documents.
  10          On May 10, 2019, Debtor filed this current chapter 7 bankruptcy petition. On May 30,
  11   2019, Debtor filed a motion (“Motion”) to disgorge the fees he paid to an uncertified bankruptcy
  12   petition preparer (DE 26). Debtor filed his Statement of Financial Affairs (DE 23) on May 30,
  13   2019, in which he identified a $500 payment to Saundra Ehrhardt (“Ms. Ehrhardt”) in August
  14   2018 for bankruptcy consultation and/or preparation of bankruptcy petition. According to Debtor,
  15   Ms. Ehrhardt also did the document preparation work for the filing of Debtor’s first two
  16   bankruptcies.
  17          On June 27, 2019, the Court held a hearing on Debtor’s Motion and on the Court’s Order
  18   to Show Cause Against Saundra Ehrhardt and Airhardt Enforcement Service (“OSC”). Ms.
  19   Ehrhardt was properly served with the Motion, the OSC and notice of the June 27, 2019 hearing.
  20   Ms. Ehrhardt failed to appear and explain the services she provided to Debtor, why her fees should
  21   not be disgorged, or why she should not be sanction by this Court.
  22          Ms. Ehrhardt failed to sign Debtor’s bankruptcy petition or to print her name and address
  23   in this case or in Debtor’s two prior bankruptcy cases in violation of 11 U.S.C. § 110(b)(1) and
  24   (c). Ms. Erhardt also failed to provide her certification number, business phone number and email
  25   address pursuant to Local Bankruptcy Rule 2090-2(a), and failed to file the required Disclosure
  26   of Compensation in any of Debtor’s three bankruptcy cases. Further, Ms. Ehrhardt charged an
  27   amount above the presumed reasonable fee amount of $200.00 and has not filed a motion for
  28   approval of such excessive fees. See In re Thueson, 4−08−bk−10121−JMM, 2009 WL 1076888




Case 2:19-bk-05828-DPC         Doc 46 Filed 07/03/19 Entered 07/03/19 14:38:24               Desc
                                Main Document    Page 2 of 4
   1   (Bankr. D. Ariz. March 12, 2009) (an application must be made to the court for bankruptcy
   2   petition preparer fees in excess of $200 per bankruptcy case); In re Hill, 450 B.R. 885, 897 (B.A.P.
   3   9th Cir. 2011) (§ 110 in essence precludes allowance of compensation greater than $200 even
   4   based on superior credentials). Finally, to this Court’s knowledge, Ms. Ehrhardt is not certified
   5   by the Supreme Court of Arizona as a bankruptcy petition preparer.
   6          Ms. Ehrhardt was involved in the filing of at least five other cases in this District: (1) 2:
   7   17-bk-05078-DPC; (2) 2:17-bk-08485-MCW; (3) 2:17-bk-11144-MCW; (4) 2:18-bk-07904-PS;
   8   and (5) 2:17-bk-05479-MCW. In all five cases, Ms. Ehrhardt committed similar violations of 11
   9   U.S.C. § 110 and/or Local Rule 2090-2. In another case, the Honorable Brenda K. Martin issued
  10   a Sanctions Order against Ms. Ehrhardt because of her violations of 11 U.S.C. § 110 and Local
  11   Rule 2090-2. Ms. Ehrhardt and Airhardt Enforcement Service, and all its employees, agents and
  12   contractors were barred from preparing documents for filing in the U.S. Bankruptcy Court for the
  13   District of Arizona. Ms. Ehrhardt was ordered to return and refund $1,200 to the debtor and Ms.
  14   Ehrhardt was fined $900 for her violations of 11 U.S.C. § 110.
  15          IT IS HEREBY ORDERED that Ms. Ehrhardt shall pay the sum of $2,500 ($500 for
  16   each of the other violative cases she filed in this District) to the Clerk of this Bankruptcy Court
  17   within 10 business days of this Order. When such funds (or any portion thereof) are received by
  18   the Clerk, they shall be held in custodia legis pending further order of this Court.
  19
  20          DATED AND SIGNED ABOVE.
  21
  22
  23
  24
  25
  26
  27
  28




Case 2:19-bk-05828-DPC         Doc 46 Filed 07/03/19 Entered 07/03/19 14:38:24                 Desc
                                Main Document    Page 3 of 4
       Notice to be sent to the following:
   1
   2   Ms. Saundra Ehrhardt
       13229 N. Verde River Dr., Suite 201
   3   Fountain Hills, AZ 85268
   4
       Ms. Saundra Ehrhardt
   5   18626 N. Palomar Dr.
       Sun City West, AZ 85375
   6
   7   Ms. Saundra Ehrhardt
       3001 W. Indian School Rd., #218
   8   Phoenix, AZ 85017
   9   Fatimata M. Sy
  10   915 W Alta Vista Rd., #1048
       Phoenix, AZ 85041
  11
       Jason Lamar Andrews
  12
       1616 W Pasadena Ave., #113
  13   Phoenix, AZ 85015

  14   United States Trustee
       230 N. First Ave., Suite 204
  15
       Phoenix, AZ 85003
  16
       Edmundo Munoz
  17   5056 W. Desert Cove
  18   Glendale, AZ 85304

  19   David M. Reaves
       PO Box 44320
  20   Phoenix, AZ 85064-4320
  21
       Judge Brenda K. Martin
  22   United States Bankruptcy Court
       District of Arizona
  23   230 N. First Ave., Suite 101
  24   Phoenix, AZ 85003

  25   Arizona Supreme Courts Building
       Certification and Licensing Division
  26
       1501 West Washington Street, Suite 104
  27   Phoenix, Arizona 85007

  28




Case 2:19-bk-05828-DPC        Doc 46 Filed 07/03/19 Entered 07/03/19 14:38:24   Desc
                               Main Document    Page 4 of 4
